Citation Nr: 1632109	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  11-16 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUES

1.  Entitlement to an initial compensable evaluation for a scar, status post left inguinal hernia repair.  

2.  Entitlement to service connection for residuals of a left inguinal hernia repair other than a scar.  



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from November 1999 to June 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction was subsequently transferred to the RO in Denver, Colorado.  

In the September 2010 rating decision, the RO granted service connection for a scar from a left inguinal hernia repair and assigned a noncompensable evaluation effective from January 13, 2010.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of that proceeding is associated with the record.   

The Board notes that the Veteran was previously represented by the Texas Veterans Commission; however, in May 2016, he revoked that representation.  Therefore, the Veteran is currently unrepresented before the Board in this appeal.  

The Board notes that the Veteran had filed a claim for a hernia on the left side in January 2010, and the RO granted service connection for a scar in the September 2010 rating decision.  However, in his May 2011 substantive appeal, the Veteran expressed disagreement with the characterization of his claim and reported that he experienced residuals from his inguinal hernia repair other than his service-connected scar.  The Board finds that the Veteran's statement can be reasonably construed as a notice of disagreement with the September 2010 rating decision that implicitly denied a claim for service connection for residuals of a left inguinal hernia repair other than a scar.  The RO has not issued a statement of the case addressing this matter.  Therefore, a remand is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Veteran's May 2011 substantive appeal included statements that are reasonably construed as a notice of disagreement with the September 2010 rating decision.  However, the AOJ has not issued a statement of the case addressing the issue of entitlement to service connection for residuals of a left inguinal hernia repair other than a scar.  Indeed, the March 2011 statement of the case (SOC) did not contain the provision pertaining to service connection claims.  Thus, a remand is required for the AOJ to issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In addition, the Board notes that the adjudication of the Veteran's claim for residuals of a left inguinal hernia repair may have a direct bearing on the evaluation assigned for his service-connected scar.  For example, it is unclear as to whether the Veteran's reported pain is attributable to his service-connected scar or whether he has pain resulting from a separate disability.  Therefore, the claims are inextricably intertwined, and the Board must defer consideration of the increased rating claim until the necessary evidentiary development for the service connection claim has been completed.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined claims.

Lastly, on remand, the AOJ should obtain any outstanding VA medical records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case addressing the issue of entitlement to service connection for residuals of a left inguinal hernia other than a scar.  See May 2011substantive appeal.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent laws and regulations.  

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this particular issue following the issuance of the statement of the case unless he perfects his appeal.  

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected scar, post left inguinal hernia repair.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records. 

3.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate Veteran's claim for an initial compensable evaluation for his service-connected scar, post left inguinal hernia repair.

If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




